Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 15 April 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur,
Paris, 15 Avril 1773.
Moitié dormant, moitié éveillé, j’ai beaucoup rêvé la nuit derniere. Il faut vous dire sur quoi, et comment, afin que vous jugiez si ce sont des rêves, ou des rêveries; s’il faut s’y arrêter, ou les oublier.
J’ai songé à la vie, à la mort; mais plus à celle-ci qu’à celle-là. Je recherchois ce qui constitue proprement la mort, si ce n’est autre chose que la cessation de la vie; si c’est le dernier des maux du corps; les causes occasionnelles qui la procurent; les causes formelles qui la décident; les différentes causes formelles de la mort naturelle en vieillesse, de la mort anticipée par maladies internes, de la mort précipitée par violence externe; de l’approche et des suites de la mort quelconque.
De ces idées lugubres, je passois de tems en tems à des idées plus consolantes; des moyens aussi efficaces que peu communs de repousser dans bien des cas la mort imminente, et de ranimer la vie éteinte.
Mais ne vous semblera-t-il point que je rêve encore, en mettant une distinction entre la mort et l’extinction de la vie? Et ne regarderez-vous point comme autant de nouveaux rêves tout ce que je pourrai vous dire des maladies des cadavres, du bon état ou de l’altération des parties organiques d’un corps mort?
La vie consiste essentiellement dans le mouvement spontané du coeur, qui est le premier vivant et le dernier mourant en nous, et qui imprime le mouvement vital à tout le reste. Le mouvement du coeur paroît dépendre des nerfs dont il est pourvû; ce mouvement s’exerce sur le sang qu’il reçoit d’une part, et qu’il reverse de l’autre. Le coeur a deux cavités que le sang doit parcourir successivement, mais le sang ne sauroit passer de l’une à l’autre sans traverser les poumons, et il ne sauroit les traverser si leurs vésicules ne sont alternativement distendues et affaissées par un air élastique, entrant et ressortant tour-à-tour. Voilà ce qui constitue ce qu’on appelle proprement les fonctions vitales. Si quelqu’une de ces fonctions vient à cesser, par quelque cause que ce soit, la vie cesse aussitôt.
Or ces fonctions peuvent cesser par diverses causes, dont trois principales: soit parce que les organes qui y servent sont détruits, ou les fluides dissipés; soit parce que ces solides, ou ces fluides sont corrompus en tout ou en partie; soit enfin parce que ces solides, ou ces fluides, quoique sains et entiers, rencontrent des obstacles insurmontables à leur action.
Dans ce dernier cas, c’est-à-dire, lorsque les parties tant solides que fluides sont saines et entieres, mais qu’un obstacle au-dessus de leurs forces fait cesser en elles tout mouvement vital, la vie cesse, et on peut dire qu’elle est éteinte; mais peut-on dire que le corps soit encore mort, s’il reste quelque possibilité de lever l’obstacle fatal, et de redonner une impulsion à des organes bien disposés, et qui semblent n’attendre autre chose? N’en est-il pas de l’homme réduit en cet état comme d’une bougie nouvellement éteinte, dont la meche est encore rouge et fumante, et n’a besoin que d’un souffle pour se rallumer?
C’est une opinion que se répand assez généralement aujourd’hui, que beaucoup de noyés se trouvent dans ce cas-là, et en conséquence plusieurs grandes villes ont déjà pris de très-sages measures pour les empêcher de mourir tout-à-fait, et on a réussi en divers endroits à en rappeller plusieurs à la vie.
N’est-il pas bien-tôt tems de songer s’il seroit possible de porter des secours également efficaces aux personnes foudroyées? C’est mon avis; il faut tâcher de lui donner quelque vraisemblance. Pour y parvenir, il me paroît nécessaire de rechercher exactement la cause formelle de la mort de ceux que la foudre a frappés, cause qui n’est peut-être pas toujours constamment la même; et attendu l’importance de la matiere, j’espere que vous me permettrez toutes les digressions qui pourront tendre à y jetter quelques lumieres de reflet.
J’ai vû quelqu’un qui venoit de se couper la gorge, et j’ai dit sur le champ qu’il en mourroit, s’il n’étoit secouru; mais qu’il étoit aisé de le sauver, en supposant même une très-large ouverture à la trachée artere sur laquelle il avoit porté successivement trois divers instrumens pour en étendre l’incision. Mon jugement étoit fondé, d’une part sur ce qu’une ouverture à la trachée, plus grande que n’est celle de la glotte, rend impratiquable la respiration nécessaire à l’entretien de la vie; et d’autre part sur ce qu’une telle plaie étant très-curable et très-susceptible de cicatrice, on peut réduire par ce moyen à ses justes proportions le passage naturel de l’air pour entrer et ressortir de la poitrine et conséquemment rétablir la respiration, &c. C’est ce qui arriva effectivement.
J’ai vû crucifier quelques personnes, j’ai entendu crier au miracle de ce qu’une mort prompte ne s’en suivoit pas, et j’ai osé assurer devant des gens de qui l’imagination étoit fort échauffée sur cela, que je ne voyois aucune cause de mort dans cette opération, qui se réduisoit à percer d’outre en outre les mains et les pieds, et assez superficiellement l’un des côtés du ventre, parce que rien de tout cela n’est capable d’empêcher la continuation des fonctions vitales.
Il en est tout autrement des pendus; il semble même qu’il peut se réunir dans cette seule et même opération trois causes formelles de mort, et que c’est tantôt l’une, tantôt l’autre qui décide du sort de tel ou de tel sujet.
La cause la plus manifeste de l’extinction de la vie par rapport aux pendus, c’est la suffocation résultante de la compression de la trachée trop serrée par la corde pour permettre le passage de l’air; mais les parties organiques peuvent bien n’être pas détruites par-là, et les liquides encore moins altérés; d’où il est arrivé que plusieurs ont été rappellés à la vie. Une seconde cause, peut-être plus funeste, a lieu principalement à l’égard des sujets fort sanguins; c’est l’engorgement, ou la rupture des vaisseaux de l’intérieur de la tête, attendu que les veines qui doivent en rapporter le sang sont plus exposées à la compression de la corde, que les arteres qui y portent ce sang et qui sont situées beaucoup plus profondement. Enfin une troisieme cause plus prompte et plus funeste encore que l’étranglement, c’est la compression des nerfs de la moëlle épiniere par une luxation des vertebres du col, qu’on peut regarder comme le coup de maître des plus habiles bourreaux, et qui est suivie de la mort la plus soudaine.
Quant aux personnes tuées par la foudre, il ne me paroît pas possible de prononcer généralement sur la cause subite de leur mort, si c’est suffocation, brûlure, déchirement de fibres, paralysie de nerfs, corruption de liqueurs, &c. mais je pense qu’une suite de bonnes observations et d’expériences bien dirigées pourroient, en assez peu de tems, mettre la chose entiérement hors de doute, puisque l’identité de la foudre et de l’électricité est (graces à Vous) parfaitement démontrée.
On a de tems en tems occasion de charger du feu du ciel une, ou plusieurs bouteilles de Leyde; on est toujours à même d’en charger tant que l’on veut du feu électrique. On peut non seulement décharger tout-à-coup ces bouteilles sur tel animal que l’on voudra, mais même sur telle partie de l’animal, et dans telle direction qu’on jugera à propos; sur la tête, sur la colonne vertébrale, sur les poumons, sur le coeur, &c. ou sur plusieurs de ces parties à la fois; d’où il est à présumer que s’ensuivroient différens genres de morts plus ou moins promptes; et qu’il y auroit en plusieurs de ces cas un intervalle plus ou moins long entre l’extinction de la vie et la destruction des organes, qui fait la mort complette.
De-là s’ensuivroit une indication presqu’assurée des moyens les plus appropriés pour rappeller ces animaux à la vie dans chacune de ces circonstances. De-là enfin un juste motif d’employer en suite ces mêmes moyens avec quelqu’espérance de succès à l’égard des infortunés qui seroient frappés de la foudre.
Monsieur Tasker vous régala d’une petite trombe dans le Mariland, il y a 18 ans. Que je serois flatté si je pouvois cette année vous régaler ici de quelque petite résurrection, ne fût-ce que d’un poulet, ou d’un dindon!
Je vous avouerai cependant que je serois plus flatté encore si je pouvois faire concevoir à tant de personnes qui sont si vivement affectées de la frayeur du tonnerre que, dans le cas même où ils auroient le malheur assez rare d’être frappés de la foudre, leur sort ne seroit pas encore tout-à-fait désespéré.
J’ajouterai enfin que si on se permettoit, comme il a été souvent proposé, de faire de tems en tems de grandes expériences de médecine sur des criminels, en réparation des maux qu’ils ont faits à l’humanité, ce seroit la moins cruelle de toutes les expériences qu’il soit possible de tenter sur ce principe, puisqu’il n’est point de mort plus douce que celle-là, comme vous l’avez très bien remarqué; et qu’on ne les y condamneroit qu’avec un certain degré d’espérance de les rendre bientôt à la vie. J’ai l’honneur d’être, &c.
